DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Response to Amendment
Claims 1-15 are pending in the application, with claims 6-11 and 14-15 currently withdrawn.  New grounds of rejection have been added as a result of the amendment to the claims submitted 1/18/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2011/0274982) in view of Ohashi et al. (US 2012/0141878).
Regarding claim 1, Kaneko et al. discloses in Figs 1-3, a secondary battery ([0002]) comprising: a battery element ([0077], [0084]) including at least one positive electrode (ref 1) and at least one negative electrode (ref 7), a casing ([0077], [0085]) which seals 
Kaneko et al. does not explicitly disclose a ratio Rg of the gelling agent to 100% by mass of the electrolyte component in between the active material layer of the positive electrode and the active material layer of the negative electrode is 1                        
                            ≤
                        
                     Rg ≤2 % by mass.
Ohashi et al. discloses in Fig 1, a battery (ref 100) including a gel electrolyte in an amount of 1% by mass therein (P14/Table 1-1, Ex 1 etc., [0054], [0148], [0149]).  This amount of gelling agent enhances electrolyte viscosity and handleability and overall stability and performance ([0032], [0054], [0097]).
Ohashi et al. And Kaneko et al. are analogous since both deal in the same field of endeavor, namely, gel electrolyte batteries.


Regarding claim 2, modified Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the electrode is impregnated ([0077], [0138], [0042]-[0044]) with the crosslinked gelling agent ([0077], [0138], [0042]-[0044]), and on one side of the current collector (refs 2, 8), a ratio of a thickness of a region ([0077], [0138], [0042]-[0044]) in which the crosslinked gelling agent exists to a thickness of an entire layer ([0077], [0138], [0042]-[0044]) formed on the current collector (refs 2, 8) is greater than 0 ([0138], battery formed using this gelling agent is impregnated into the corresponding battery element).

Regarding claim 3, modified Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the ratio is 100% ([0138], battery formed using this gelling agent is impregnated into the corresponding battery element, throughout the entire battery element as stated at [0077], [0042]-[0044]).

Regarding claim 4, modified Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the gelling agent is a gelling agent that forms a chemical gel ([0065]).

.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2011/0274982) in view of Ohashi et al. (US 2012/0141878) as applied to claim 1 above, and further in view of Ueki et al. (US 2012/0251878).
Regarding claims 12 and 13, modified Kaneko et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the thickness of the insulation layer is 2 – 15 microns.
Ueki et al. discloses in Figs 1-7, a battery (ref 100) including a negative electrode ([0073]) that is surface coated by an insulating material 4 microns thick ([0073]).  This configuration enhance capacity and cycling performance of the battery ([0008], [0009], [0073], [0085]).
Ueki et al. and Kaneko et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the insulating material thickness as disclosed by Ueki et al. onto the surface of the negative electrode of Kaneko et al. to enhance cycling and capacity, thereby enhancing overall battery performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 12-13 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sumiyama et al. (US 2008/0096108) discloses in Fig 1, a battery (Abstract) including an electrolyte comprising a gelling agent in an amount of 1.93% with respect to a total amount of electrolyte ([0061]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725